                                           August 3, 2020

VIA CM/ECF
The Honorable Christopher J. Burke
J. Caleb Boggs Federal Building
844 N. King Street - Unit 28
Room 2325
Wilmington, DE 19801-3555

       Re:       Par Pharmaceutical, Inc., et al. v. Amphastar Pharmaceuticals, Inc., et al.;
                 C.A. No. 18-2032 (CFC) (CJB)

Dear Judge Burke:

       The parties in the above-referenced matter write to request the scheduling of a discovery
teleconference. The following attorneys, including at least one Delaware Counsel and at least one
Lead Counsel per party, participated in a verbal meet-and-confer by telephone on the following
dates: July 30, 2020.

       Delaware Counsel: John C. Phillips, Jr. (Amphastar); Michael J. Farnan (Plaintiffs); Kelly
E. Farnan (Plaintiffs); Anne Shea Gaza (Amneal and Fresenius Kabi)

     Lead Counsel: Jonathan Bachand (Amphastar); Sharon K. Gagliardi (Plaintiffs); Huiya
Wu (Amneal and Fresenius Kabi)


The disputes requiring judicial attention are listed below:

                Whether defendants’ joint interrogatories, including any subparts, exceed the
                 number permitted by the Scheduling Order; and
                Whether two of defendants’ interrogatories seek privileged information or
                 underlying non-privileged facts.




                                                      Respectfully submitted,

                                                      /s/ John C. Phillips, Jr.

                                                      John C. Phillips, Jr. (No. 110)
The Honorable Christopher J. Burke                   Page 2
August 3, 2020



cc:   All Counsel of Record (via CM/ECF and email)
      Clerk of Court
